 GENERAL ELECTRIC COMPANY199General Electric CompanyandInternational Union of Electri-cal,Radio and Machine Workers,AFL-CIO,Petitioner.CaseNo. 1-RC-5091.March 25, 1958DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William I. Shooer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a single unit of all technical and officeclerical employees 1 at the Employer's Holyoke, Massachusetts, trans-former and inductor manufacturing plant. The plant is a specializedoperation entailing little repetitive manufacture.The Employerobjects to the inclusion of the office clerical employees and the technicalemployees in a single unit, contending, in effect, that they should beplaced in separate bargaining units.The parties further disagreewith respect to the unit placement of the several categories discussedbelow, which the Petitioner would include, but which the Employerwould exclude as confidential, managerial, professional, or supervisory.In view of the Employer's expressed objection to the inclusion ofthe technical employees and the office clerical employees in a singleunit, and the Board's established policy against commingling thesegroups where any party objects thereto, we shall establish separateunits of the Employer's office clerical employees and its technicalemployees, respectively.21 The Petition refersto these employees as "all technical and salariedclerical employees."A local of the Petitioner currentlyrepresentsthe productionand maintenance employees,excluding the employees involvedherein..1WestinghouseAir BrakeCompany, Union Switch h Signal Division,119 NLRB 1391.120 NLRB No. 31. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe disputed categories 3(a)Technical employeesThe parties agree that engineering technicians, laboratory andquality control technicians, and draftsmen and drafting room em-ployees are technical employees within the meaning of the Act.Withrespect to the disputed procedures and office methods employees, theEmployer in effect admits that they are at least technical employees,but primarily contends that they should be excluded as managerial orprofessional.The Petitioner leaves this determination to the Board.These two employees analyze specific routine office functions, interpretthem, and recommend revisions therein.Although their work is some-what analogous to that of the planning and time-study employees inthe factory areas, hereinafter found professional, it is of a moreroutine nature and requires only a high school diploma, without fur-ther formalized training.Under these circumstances, and as they donot meet the several criteria by which Section 2 (12) of the Act definesprofessional status, we find that the procedures and office methodsemployees are technical, rather than professional employees .4Fur-thermore, as they make no policy decisions of such a nature as torender them managerial employees,' we shall include them as technicalemployees in the unit herein found appropriate.(b)Office clerical employeesContrary to the Petitioner, the Employer would exclude thecashier; the secretaries to the plant accountant, the manager of engi-neering, and the manager of sales; the specialist-budgets, measure-ments, and internal auditor; and the specialist-computer programer.The cashier prepares the salaried payroll, is responsible for cash fundsat the plant, acts as insurance agent under the Employer's insuranceprogram, and has access to the top management payroll.Neither henor the secretaries assist or act in a confidential capacity to officialswho determine or effectuate management policies in the field of laborrelations, and therefore they are not confidential employees.6Thespecialist-budgets,measurements, and internal auditor acts as abudget officer and auditor, recommends expenditures, and is respon-sible for the preparation of long- and short-term budgets, the inter-pretation of statistics obtained from the office clerical employees, andforecasting.The plant accountant is his supervisor.The specialist-8 In view of our dispositions of the several disputed categories herein, we find it unnec-essary to consider the parties' several alternative contentions as to their status.4Westinghouse Electric Corporation (Ii win Mica Works), 97NLRB 1271.sArmour and Company,119 NLRB 1226Westinghouse Air Brake Company, Union Switch & Signal Division, supra. GENERAL ELECTRIC COMPANY201computer programer translates engineering calculations into dataappropriate for IBM computer use and on occasion performsmathematical calculations on the computers.As none of the foregoing employees is a confidential employee, asnone makes policy decisions of such a nature as to render him mana-gerial, and as none meets the criteria of Section 2 (12) of the Act asa professional employee,' we find that each is essentially an officeclerical employee, and we shall therefore include them in the officeclerical unit.8(c)SupervisorsThe parties agree, and we find, that the specialist-standards andthe specialist-test and inspection are supervisors as defined in theAct and should therefore be excluded.The Employer contends thatthe disputed individuals below, whom the Petitioner would include,are supervisors.The personnel accounting analyst, in charge of five employees,directs, and is responsible for, the payroll activities.The specialist-drafting planning, in charge of the 28 draftsmen and drafting roomemployees, is responsible for all drafting work.The specialist-pro-duction control, in charge of six employees, schedules the flow ofmaterialsthrough production and takes action to overcome shortages.The specialist-customer service, in charge of six employees,processescustomerrequisitions, schedules the necessary engineering and draftingwork, and keeps the sales department informed of the factory loadand shipping dates.The specialist-fabrication, in charge of oneemployee, develops plans for the long-range improvement and expan-sion ofthe fabrication areas in the plant.The specialist-inventorycontrol and systems, in charge of six employees, analyzes the inven-tory control and assists in the development and installation of im-proved control systems.The specialist-procedures and office methods,in charge of two employees, analyzes current office methods and pro-cedures and recommends their improvement. The above individualsassign, direct, and instruct the employees under them and are responsi-ble for the proper quality and quantity of their work.They arerequired to measure the performance of, and to recommend concerningthe hire, discharge, or employment status of, the employees in theirsole charge.Under these circumstances, we find that all of the afore-mentioned individuals responsibly direct their employees, and weshall therefore exclude them as supervisors.'4 Armour and Company, supra.8 Armour and Company, supra(internal auditor) ;Westinghouse Air Brake Company,Union Swatch & Signal Division, supra(tabulator).8Armour and Company, supra. 202DECISIONSOF NATIONAL LABOR RELATIONS BOARD(d)Professional employeesThe Employer, contrary to the Petitioner, contends that the follow-ing disputed categories are professional.The majority of the 20 methods, planning, and time-study employeesare graduates of the Employer's 4-year apprentice training programand have taken night school courses in mathematics and mechanicaldrawing.The methods employees determine the best method of per-formance for a particular machine or job.The planning employeesplan the sequence of operations and the methods of fabrication andassembly used in production.The time-study employees make timestudies to establish performance standards and prices and prepare thebasic date therefor.In an earlier case involving another plant ofthe same Employer, the Board found that a virtually identical groupof employees were professional.1°Absent persuasive reasons to thecontrary, we find, in accord with the earlier decision, that the methods,planning, and time-study employees herein are professional em-ployees.The specialist-product cost analyses analyzes trends furnished bythe cost-accounting unit and furnishes management with informationaimed at securing optimum profits.The two specialists-planning andtime standards make studies of operational planning and time studiesprocedures; one is currently engaged in a research project regardingfuture pay policies and time standards. The two specialists-transformer assembly are engaged in research on the establishment ofmanufacturing facilities and layouts in the Employer's assembly sub-unit, currently in its infancy.The specialist-manufacturing facili-ties formulates the future layout of the entire plant, so as to integrateit into an efficient whole.The work of these individuals is of anonroutine nature and requires a considerable degree of intellectualactivity and imagination.Prerequisites for such positions includethe completion of a college course with an engineering degree, or theEmployer's 3-year business training course or its 4-year manufac-turing training course, together with further training or experienceas the individual position may require.Accordingly, we find that allof these specialists are professional employees within the meaning ofthe Act.11Although the parties would accord the aforementioned disputedprofessional employees a self-determination election, they also agreeto exclude 18 engineers from any unit or voting group found appro-priate.The uncontroverted evidence in the records shows that 17of them are graduates of engineering schools and have had advancedengineering training, while the other has had equivalent training.General Electric Company,89 NLRB 726, at pp. 731-733.n Westinghouse Electric Corporation,116 NLRB 1545, at pp. 1546-1547;WestinghouseElectric Corporation,89 NLRB 8, at pp. 10-11 and 24-25. GENERAL ELECTRIC COMPANY203These engineers are engaged in designing and developing equipment.They work with draftsmen and laboratory technicians, who arestipulated to be technical employees included in the unit.We agreewith the Employer that the 18 engineers are professional employees,although the record shows that 7 of them also have supervisoryauthority.The parties would thus permit only the disputed cate-gories herein found professional to determine whether they shouldbe included in the technical unit, but would deny the same privilegeto the engineers, who have interests in common with the employees inthe technical unit.In these circumstances, as the parties would haveus direct an election for only an arbitrary segment of the professionalemployees, rather than for all such employees, we shall not direct aself-determination election, but shall instead exclude all professionalemployees from the units found appropriate herein.12Accordingly,we find that the following employees at theEmployer's Holyoke, Massachusetts, plant, excluding production andmaintenance employees, employee and plant community relationsemployees, the secretaries to the plant manager and the manager ofemployee and community relations, commercial and sales employees,the general accounting analyst, the maintenance planner, the costestimator, the purchasing agent, and the buyer; methods, planning,and time-study employees, the specialist-product cost analyses, thespecialists-planning and time standards, the specialists-transformerassembly, the specialist-manufacturing facilities, engineers, and allother professional employees, guards, and the specialist-standards,the specialist-test and inspection, the personnel accounting analyst,the specialist-drafting planning, the specialist-production control,thespecialist-customerservice,thespecialist-fabrication,thespecialist-inventory control and systems, the specialist-proceduresand office methods, the IBM technician, and all other supervisors asdefined in the Act, constitute separate appropriate units for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act : 13(A) All technical employees, including procedures and officemethods employees, engineering technicians, laboratory and qualitycontrol technicians, and draftsmen and drafting room employees.(B) All office clerical employees, including the cashier, the secre-taries to the plant accountant, the manager of engineering, and themanager of sales, the specialist-budgets, measurements and internalauditor, and the specialist-computer programer.[Text of Direction of Elections omitted from publication.]1'Westinghouse Elect> is Coi poi ation (East Springfield Works),73 NLRB 818, at p. 823.CfUnion Electric Power Company,83 NLRB 872;see also,Allis-Chalmers ManufacturingCompany,117 NLRB 749.11These exclusions cover the categories considered herein as well as those stipulated bythe parties.